Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 8/25/2020 has been entered.  
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Claim Objections
Claim 1 is objected to because of the following:  Claim 1 recites: “A sever, configured to: transmit” (emphasis added).  The word “sever” is treated by the examiner as indicating the word server.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatti et al. (Pub. No.: US 20090238160 A1), hereafter referred to as Bhatti.  
	In regard to Claims 1 and 8, Bhatti teaches A sever, configured to: transmit an acknowledgement (GACK 401 is used to acknowledge the two transmissions 710 and 720, Para. 54, FIG. 7) in response to data transmission from first and second terminals (leaf nodes 701 and 702 transmit data (packets) 710 and 720 to the parent coordinator 700 within the CFP 435 of the parent, Para. 53, FIG. 7), respectively, among a plurality of terminals (leaf nodes 105, Para. 34, FIG. 4A).  
	Bhatti teaches control the first and second terminals so that the first and second terminals open a reception slot at substantially the same timing (beacon 400 includes the following fields: CFP-B Channel Index 765, which indicates the channel index for the CFP-B period, CAP Channel Index 775, which identifies the channel index for the CAP, Para. 56, FIG. 7).  [the examiner notes that the channel index for the CFP-B period in FIG. 7 of Bhatti and the channel index for the CAP in FIG. 7 of Bhatti are related to the resources of GACK-2 402 in FIG. 7, in that the resources of GACK-2 402 are located in between the resources of the CFP-B period and the resources of the CAP, and the resources of GACK-2 402 are located where the CFP-B period does not exist, and where the CAP does not exist, and where the leaf nodes 701 and 702 can receive GACK-2 402].  
	Bhatti teaches transmit a collective acknowledgement (second GACK-2 402, Para. 46, FIGS. 4B, 7) shared by the first and second terminals during both of the first and second terminals open the reception slot (If the retransmission fails again during the CFP-B, then another attempt can be made during the CAP, Para. 46, FIGS. 4B, 7. A second GACK-2 402 indicates the frequencies to be used during the CAP, Para. 46, FIGS. 4B, 7.  The GACK-2 includes the following fields: Group ACK flags 920, which indicates the ACK flags for the retransmissions within the CFP-B 455, and the CAP Channel Index 930, which indicates the index of the channel for the CAP period, Para. 61, FIGS. 7, 9).  
Bhatti teaches A communication system comprising a plurality of terminals (leaf nodes 105, Para. 34, FIG. 4A) and a server, wherein the server is configured according to Claim 1 (parent cluster coordinators 103, Para. 34, FIG. 4A.  Parent coordinator 700, Para. 53, FIG. 7).  


In regard to Claim 9, Bhatti teaches A communication method, wherein a server is configured to execute the following processes: transmitting an acknowledgement (GACK 401 is used to acknowledge the two transmissions 710 and 720, Para. 54, FIG. 7) in response to data transmission from first and second terminals (leaf nodes 701 and 702 transmit data (packets) 710 and 720 to the parent coordinator 700 within the CFP 435 of the parent, Para. 53, FIG. 7), respectively, among a plurality of terminals (leaf nodes 105, Para. 34, FIG. 4A), controlling the first and second terminals so that the first and second terminals open a reception slot at substantially the same timing (beacon 400 includes the following fields: CFP-B Channel Index 765, which indicates the channel index for the CFP-B period, CAP Channel Index 775, which identifies the channel index for the CAP, Para. 56, FIG. 7).  [the examiner notes that the channel index for the CFP-B period in FIG. 7 of Bhatti and the channel index for the CAP in FIG. 7 of Bhatti are related to the resources of GACK-2 402 in FIG. 7, in that the resources of GACK-2 402 are located in between the resources of the CFP-B period and the resources of the CAP, and the resources of GACK-2 402 are located where the CFP-B period does not exist, and where the CAP does not exist, and where the leaf nodes 701 and 702 can receive GACK-2 402].  
Bhatti teaches transmitting a collective acknowledgement (second GACK-2 402, Para. 46, FIGS. 4B, 7) shared by the first and second terminals during both of the first and second terminals open the reception slot (If the retransmission fails again during the CFP-B, then another attempt can be made during the CAP, Para. 46, FIGS. 4B, 7. A second GACK-2 402 indicates the frequencies to be used during the CAP, Para. 46, FIGS. 4B, 7.  The GACK-2 includes the following fields: Group ACK flags 920, which indicates the ACK flags for the retransmissions within the CFP-B 455, and the CAP Channel Index 930, which indicates the index of the channel for the CAP period, Para. 61, FIGS. 7, 9).


In regard to Claim 10, Bhatti teaches A non-transient computer-readable storage medium storing a program which causes a computer installed in a server to execute the following processes: transmitting an acknowledgement (GACK 401 is used to acknowledge the two transmissions 710 and 720, Para. 54, FIG. 7) in response to data transmission from first and second terminals (leaf nodes 701 and 702 transmit data (packets) 710 and 720 to the parent coordinator 700 within the CFP 435 of the parent, Para. 53, FIG. 7), respectively, among a plurality of terminals (leaf nodes 105, Para. 34, FIG. 4A), controlling the first and second terminals so that the first and second terminals open a reception slot at substantially the same timing (beacon 400 includes the following fields: CFP-B Channel Index 765, which indicates the channel index for the CFP-B period, CAP Channel Index 775, which identifies the channel index for the CAP, Para. 56, FIG. 7).  [the examiner notes that the channel index for the CFP-B period in FIG. 7 of Bhatti and the channel index for the CAP in FIG. 7 of Bhatti are related to the resources of GACK-2 402 in FIG. 7, in that the resources of GACK-2 402 are located in between the resources of the CFP-B period and the resources of the CAP, and the resources of GACK-2 402 are located where the CFP-B period does not exist, and where the CAP does not exist, and where the leaf nodes 701 and 702 can receive GACK-2 402].  
Bhatti teaches transmitting a collective acknowledgement (second GACK-2 402, Para. 46, FIGS. 4B, 7) shared by the first and second terminals during both of the first and second terminals open the reception slot (If the retransmission fails again during the CFP-B, then another attempt can be made during the CAP, Para. 46, FIGS. 4B, 7. A second GACK-2 402 indicates the frequencies to be used during the CAP, Para. 46, FIGS. 4B, 7.  The GACK-2 includes the following fields: Group ACK flags 920, which indicates the ACK flags for the retransmissions within the CFP-B 455, and the CAP Channel Index 930, which indicates the index of the channel for the CAP period, Para. 61, FIGS. 7, 9).  


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlik et al. (Pub. No.: US 20100246375 A1), hereafter referred to as Orlik.  
	In regard to Claims 1 and 8, Orlik teaches A sever, configured to: transmit an acknowledgement (GACK 203, Para. 28, FIG. 2A) in response to data transmission (Response: 202, Para. 26, FIG. 2A) from first and second terminals, respectively, among a plurality of terminals (multiple slave devices 102, Para. 21, FIG. 1.  This packet is transmitted by the slave devices in response to the broadcast polling request, Para. 27, FIGS. 1, 2A. The OFDMA allows the slaves to concurrently transmit their responses, Para. 27, FIGS. 1, 2A).  
Orlik teaches control the first and second terminals so that the first and second terminals open a reception slot at substantially the same timing (FIG. 2A shows GACK 203 is associated with extra carrier assignments, Para. 29).  [the examiner notes that the extra carrier assignments of GACK 203 are related to the retransmissions Retx-1 of FIG. 2A, and suggests that the extra carrier assignments are associated with the duration of the retransmissions Retx-1 before the subsequent GACK 203].  
Orlik teaches transmit a collective acknowledgement (GACK 203, Para. 28, FIG. 2A) shared by the first and second terminals during both of the first and second terminals open the reception slot (This packet is transmitted by the master to report to the slave devices successful receptions of their responses. In other words, the GACK serves as a group acknowledgment.  Para. 29, FIG. 2A).  
(multiple slave devices 102, Para. 21, FIG. 1) and a server, wherein the server is configured according to Claim 1 (master device 101, Para. 21, FIG. 1).  


In regard to Claim 9, Orlik teaches A communication method, wherein a server is configured to execute the following processes: transmitting an acknowledgement (GACK 203, Para. 28, FIG. 2A) in response to data transmission (Response: 202, Para. 26, FIG. 2A) from first and second terminals, respectively, among a plurality of terminals (multiple slave devices 102, Para. 21, FIG. 1.  This packet is transmitted by the slave devices in response to the broadcast polling request, Para. 27, FIGS. 1, 2A. The OFDMA allows the slaves to concurrently transmit their responses, Para. 27, FIGS. 1, 2A), controlling the first and second terminals so that the first and second terminals open a reception slot at substantially the same timing (FIG. 2A shows GACK 203 is associated with extra carrier assignments, Para. 29).  [the examiner notes that the extra carrier assignments of GACK 203 are related to the retransmissions Retx-1 of FIG. 2A, and suggests that the extra carrier assignments are associated with the duration of the retransmissions Retx-1 before the subsequent GACK 203].  
Orlik teaches transmitting a collective acknowledgement (GACK 203, Para. 28, FIG. 2A) shared by the first and second terminals during both of the first and second terminals open the reception slot (This packet is transmitted by the master to report to the slave devices successful receptions of their responses. In other words, the GACK serves as a group acknowledgment.  Para. 29, FIG. 2A).  


In regard to Claim 10, Orlik teaches A non-transient computer-readable storage medium storing a program which causes a computer installed in a server to execute the following processes: transmitting an acknowledgement (GACK 203, Para. 28, FIG. 2A) in response to data transmission (Response: 202, Para. 26, FIG. 2A) from first and second terminals, respectively, among a plurality of terminals (multiple slave devices 102, Para. 21, FIG. 1.  This packet is transmitted by the slave devices in response to the broadcast polling request, Para. 27, FIGS. 1, 2A. The OFDMA allows the slaves to concurrently transmit their responses, Para. 27, FIGS. 1, 2A), controlling the first and second terminals so that the first and second terminals open a reception slot at substantially the same timing (FIG. 2A shows GACK 203 is associated with extra carrier assignments, Para. 29).  [the examiner notes that the extra carrier assignments of GACK 203 are related to the retransmissions Retx-1 of FIG. 2A, and suggests that the extra carrier assignments are associated with the duration of the retransmissions Retx-1 before the subsequent GACK 203].  
Orlik teaches transmitting a collective acknowledgement (GACK 203, Para. 28, FIG. 2A) shared by the first and second terminals during both of the first and second terminals open the reception slot (This packet is transmitted by the master to report to the slave devices successful receptions of their responses. In other words, the GACK serves as a group acknowledgment.  Para. 29, FIG. 2A).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti in view of Karampatsis (Pub. No.: US 20200187152 A1), hereafter referred to as Karampatsis.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Bhatti teaches a server.  

	Karampatsis teaches the server is configured to: transmit the collective acknowledgement to the first and second terminals via a gateway that provides radio connection to the plurality of terminals; and instruct the gateway to output the collective acknowledgement at a transmission power level capable of reaching the first and second terminals (relay UE 210 multicasts the paging message to all the remote UEs connected to the relay UE 210. To support such multicast paging, the relay 210 configures a multicast address over PC5 when a remote UE establishes a D2D connection with the relay UE 210.  Para. 87, FIG. 2A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karampatsis with the teachings of Bhatti since Karampatsis provides a technique for relaying a multicast message, which can be introduced into the system of Bhatti to permit a relay to convey a message to an extended number of mobile devices.  

In regard to Claim 3, as presented in the rejection of Claim 1, Bhatti teaches a server.  

Karampatsis teaches the server is configured to: determine whether or not the collective acknowledgement is generated based on an allowed number of terminals to be accommodated in the gateway (base units 110 may serve a number of remote units 105 within a serving area, for example, a cell or a cell sector via a wireless communication link, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karampatsis with the teachings of Bhatti since Karampatsis provides a technique for relaying a multicast message, which can be introduced into the system of Bhatti to permit a relay to convey a message to an extended number of mobile devices.  

In regard to Claim 11, as presented in the rejection of Claim 9, Bhatti teaches a server.  
Bhatti fails to teach the server is configured to execute the following processes: transmitting the collective acknowledgement to the first and second terminals via a gateway that provides radio connection to the plurality of terminals; and instructing the gateway to output the collective acknowledgement at a transmission power level capable of reaching the first and second terminals.  
	Karampatsis teaches the server is configured to execute the following processes: transmitting the collective acknowledgement to the first and second terminals via a (relay UE 210 multicasts the paging message to all the remote UEs connected to the relay UE 210. To support such multicast paging, the relay 210 configures a multicast address over PC5 when a remote UE establishes a D2D connection with the relay UE 210.  Para. 87, FIG. 2A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karampatsis with the teachings of Bhatti since Karampatsis provides a technique for relaying a multicast message, which can be introduced into the system of Bhatti to permit a relay to convey a message to an extended number of mobile devices.  

In regard to Claim 12, as presented in the rejection of Claim 9, Bhatti teaches a server.  
Bhatti fails to teach the server is configured to execute the following processes: determining whether or not the collective acknowledgement is generated based on an allowed number of terminals to be accommodated in the gateway.  
Karampatsis teaches the server is configured to execute the following processes: determining whether or not the collective acknowledgement is generated based on an allowed number of terminals to be accommodated in the gateway (base units 110 may serve a number of remote units 105 within a serving area, for example, a cell or a cell sector via a wireless communication link, Para. 39, FIG. 1).  


In regard to Claim 17, as presented in the rejection of Claim 10, Bhatti teaches a computer.  
Bhatti fails to teach t the program causes the computer to execute the following processes: transmitting the collective acknowledgement to the first and second terminals via a gateway that provides radio connection to the plurality of terminals; and instructing the gateway to output the collective acknowledgement at a transmission power level capable of reaching the first and second terminals.  
	Karampatsis teaches the program causes the computer to execute the following processes: transmitting the collective acknowledgement to the first and second terminals via a gateway that provides radio connection to the plurality of terminals; and instructing the gateway to output the collective acknowledgement at a transmission power level capable of reaching the first and second terminals (relay UE 210 multicasts the paging message to all the remote UEs connected to the relay UE 210. To support such multicast paging, the relay 210 configures a multicast address over PC5 when a remote UE establishes a D2D connection with the relay UE 210.  Para. 87, FIG. 2A).  


In regard to Claim 18, as presented in the rejection of Claim 10, Bhatti teaches a computer.  
Bhatti fails to teach the program causes the computer to execute the following processes: determining whether or not the collective acknowledgement is generated based on an allowed number of terminals to be accommodated in the gateway.  
Karampatsis teaches the program causes the computer to execute the following processes: determining whether or not the collective acknowledgement is generated based on an allowed number of terminals to be accommodated in the gateway (base units 110 may serve a number of remote units 105 within a serving area, for example, a cell or a cell sector via a wireless communication link, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karampatsis with the teachings of Bhatti since Karampatsis provides a technique for relaying a multicast message, which can be introduced into the system of Bhatti to permit a relay to convey a message to an extended number of mobile devices.  


Claims 4-6, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti in view of Ahn et al. (Pub. No.: US 20170303292 A1), hereafter referred to as Ahn.  
	In regard to Claim 4, as presented in the rejection of Claim 1, Bhatti teaches a server.  
Bhatti fails to teach the collective acknowledgement includes information with which destination of stored data can be determined.
	Ahn teaches the collective acknowledgement includes information with which destination of stored data can be determined (The destination address (DA) of the multiplexed group ACK may be assigned a group address for multi-user uplink transmission, Para. 128, FIG. 18.  If the AP normally receives the uplink data, the extension field may indicate a partial AID, an AID or a MAC address of the STA that transmitted the corresponding data, Para. 130).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Bhatti since Ahn provides a technique for utilizing destination information with respect to transferred data, which can be introduced into the system of Bhatti to permit a group message to convey information concerning the transferring of data through a wireless network.  

In regard to Claim 5, as presented in the rejection of Claim 1, Bhatti teaches a server.  

	Ahn teaches the collective acknowledgement includes information from which destination of stored data and data number for identifying transmitted data can be extracted (the extension field may indicate whether or not data of each channel or subchannel is received in an ACK format. That is, the bit corresponding to the channel or the subchannel on which the uplink data is received may be set to 1.  Para. 129).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Bhatti since Ahn provides a technique for utilizing destination information with respect to transferred data, which can be introduced into the system of Bhatti to permit a group message to convey information concerning the transferring of data through a wireless network.  

In regard to Claim 6, as presented in the rejection of Claim 1, Bhatti teaches a server.  
Bhatti fails to teach the collective acknowledgement includes an instruction by which the first and second terminals do not use data stored therein.
	Ahn teaches t the collective acknowledgement includes an instruction by which the first and second terminals do not use data stored therein (the extension field may indicate whether or not data of each channel or subchannel is received in an ACK format. the bit corresponding to the channel or subchannel on which the uplink data is not received may be set to zero.  Para. 129).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Bhatti since Ahn provides a technique for utilizing destination information with respect to transferred data, which can be introduced into the system of Bhatti to permit a group message to convey information concerning the transferring of data through a wireless network.  

	In regard to Claim 13, as presented in the rejection of Claim 9, Bhatti teaches a server.  
Bhatti fails to teach the collective acknowledgement includes information with which destination of stored data can be determined.
	Ahn teaches the collective acknowledgement includes information with which destination of stored data can be determined (The destination address (DA) of the multiplexed group ACK may be assigned a group address for multi-user uplink transmission, Para. 128, FIG. 18.  If the AP normally receives the uplink data, the extension field may indicate a partial AID, an AID or a MAC address of the STA that transmitted the corresponding data, Para. 130).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Bhatti since Ahn provides a technique for utilizing destination information with respect to transferred data, which can be introduced into the system of Bhatti to permit a group 

In regard to Claim 14, as presented in the rejection of Claim 9, Bhatti teaches a server.  
Bhatti fails to teach the collective acknowledgement includes information from which destination of stored data and data number for identifying transmitted data can be extracted.
	Ahn teaches the collective acknowledgement includes information from which destination of stored data and data number for identifying transmitted data can be extracted (the extension field may indicate whether or not data of each channel or subchannel is received in an ACK format. That is, the bit corresponding to the channel or the subchannel on which the uplink data is received may be set to 1.  Para. 129).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Bhatti since Ahn provides a technique for utilizing destination information with respect to transferred data, which can be introduced into the system of Bhatti to permit a group message to convey information concerning the transferring of data through a wireless network.  

In regard to Claim 15, as presented in the rejection of Claim 9, Bhatti teaches a server.  

	Ahn teaches the collective acknowledgement includes an instruction by which the first and second terminals do not use data stored therein (the extension field may indicate whether or not data of each channel or subchannel is received in an ACK format. the bit corresponding to the channel or subchannel on which the uplink data is not received may be set to zero.  Para. 129).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Bhatti since Ahn provides a technique for utilizing destination information with respect to transferred data, which can be introduced into the system of Bhatti to permit a group message to convey information concerning the transferring of data through a wireless network.  

	In regard to Claim 19, as presented in the rejection of Claim 10, Bhatti teaches a collective acknowledgement.  
Bhatti fails to teach the collective acknowledgement includes information with which destination of stored data can be determined.
	Ahn teaches the collective acknowledgement includes information with which destination of stored data can be determined (The destination address (DA) of the multiplexed group ACK may be assigned a group address for multi-user uplink transmission, Para. 128, FIG. 18.  If the AP normally receives the uplink data, the extension field may indicate a partial AID, an AID or a MAC address of the STA that transmitted the corresponding data, Para. 130).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Bhatti since Ahn provides a technique for utilizing destination information with respect to transferred data, which can be introduced into the system of Bhatti to permit a group message to convey information concerning the transferring of data through a wireless network.  

In regard to Claim 20, as presented in the rejection of Claim 10, Bhatti teaches a collective acknowledgement.  
Bhatti fails to teach the collective acknowledgement includes information from which destination of stored data and data number for identifying transmitted data can be extracted.
	Ahn teaches the collective acknowledgement includes information from which destination of stored data and data number for identifying transmitted data can be extracted (the extension field may indicate whether or not data of each channel or subchannel is received in an ACK format. That is, the bit corresponding to the channel or the subchannel on which the uplink data is received may be set to 1.  Para. 129).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Bhatti since Ahn provides a technique for utilizing destination information with respect .  


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti in view of Masuda et al. (Pub. No.: US 20170303096 A1), hereafter referred to as Masuda.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Bhatti teaches a server.  
Bhatti fails to teach the plurality of terminals has been classified into groups; the server is configured to transmit the collective acknowledgement to a group determined based on a combination of terminals which are to be transmission destination(s) of the collective acknowledgement.
	Masuda teaches the plurality of terminals has been classified into groups; the server is configured to transmit the collective acknowledgement to a group determined based on a combination of terminals which are to be transmission destination(s) of the collective acknowledgement (In each of the groups G1 to G3, identification information used in communicating with the base station 10 is shared between the terminal devices 20 belonging to the group, and a given number of terminal devices 20 use the identification information, Para. 36, FIG. 1. Because identification information is shared within the groups, the base station 10 treats each group as a given number of logical terminal devices, Para. 36, FIG. 1.  The accommodated terminal number is used to identify the terminal device 20 as the destination of the group joining Ack within the group, Para. 68, FIG. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masuda with the teachings of Bhatti since Masuda provides a technique for organizing devices into groups, which can be introduced into the system of Bhatti to permit efficient management of a network involving multiple wireless devices and to organize messaging based on the separate groups.  

In regard to Claim 16, as presented in the rejection of Claim 9, Bhatti teaches a server.  
Bhatti fails to teach the plurality of terminals has been classified into groups; and the server is configured to execute the following processes: transmitting the collective acknowledgement to a group determined based on a combination of terminals which are to be transmission destination(s) of the collective acknowledgement.
	Masuda teaches the plurality of terminals has been classified into groups; and the server is configured to execute the following processes: transmitting the collective acknowledgement to a group determined based on a combination of terminals which are to be transmission destination(s) of the collective acknowledgement (In each of the groups G1 to G3, identification information used in communicating with the base station 10 is shared between the terminal devices 20 belonging to the group, and a given number of terminal devices 20 use the identification information, Para. 36, FIG. 1. Because identification information is shared within the groups, the base station 10 treats each group as a given number of logical terminal devices, Para. 36, FIG. 1.  The accommodated terminal number is used to identify the terminal device 20 as the destination of the group joining Ack within the group, Para. 68, FIG. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masuda with the teachings of Bhatti since Masuda provides a technique for organizing devices into groups, which can be introduced into the system of Bhatti to permit efficient management of a network involving multiple wireless devices and to organize messaging based on the separate groups.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
2-9-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477